DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 11/19/2021.

Claims 1, 4-16, 18, 20-25 are pending.  Claims 1 and 4-16 are being examined.  Claims 18 and 20-25 are withdrawn from further consideration.  Claims 2-4, 17, and 19 are canceled.  Claims 1, 8, and 14-15 are amended with no new subject matter being introduced.

Claims 1-16 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention have been withdrawn in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 from which claim 9 depends, requires the first noble metal to be palladium; however, claim 9 requires the first noble metal to be selected from a group consisting of platinum, palladium, rhodium, gold, silver, iridium, ruthenium, osmium, and mixtures thereof.  Thus, claim 9 fails to further limit the subject matter of claim 1 by broadening the noble metals to include metals other than palladium.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2015/0167570 A1) in view of Manoylova et al. (US 2012/0028788 A1).
Considering claims 1 and 4-5, Yasui teaches an exhaust system for internal combustion engines comprising a direct-downstream catalyst (41 of Fig. 1) and at least one additional after-treatment device (42 of Fig. 1) selected from the group consisting an SCR catalyst, a particulate filter, an SCR filter, a NOx adsorber catalyst, a three-way catalyst, an oxidation catalyst and combinations thereof located downstream of the direct-downstream catalyst (Yasui, [0011], [0081], [0086], and Fig. 1).
Yasui teaches the direct-downstream catalyst has a three-way purification function wherein an oxidation catalyst, three-way catalyst and a NOx storage reduction-type catalyst can be exemplified; the oxidation catalyst (DOC) purifies HC, CO and NOx (Yasui, [0082]-[0083]).
Yasui is silent regarding the composition of the direct-downstream catalyst and does not explicitly teach the direct-downstream catalyst comprises a first noble metal and a molecular sieve having an LTL framework.
However, Manoylova teaches an oxidation catalyst (DOC) which has a low tendency to age and high activity (Manoylova, [0021]).  Manoylova teaches the catalyst comprising platinum-zeolite wherein the zeolite is preferably selected from the groups consisting of the types which include LTL (Manoylova, [0039], [0042]-[0043]).  Although Manoylova uses platinum in the preferred embodiment, he does teach that DOC’s with improved stability are usually provided by mixed Pt/Pd catalysts (Manoylova, [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the direct-downstream catalyst of Yasui to comprise a first noble metal such as palladium and a molecular sieve having an LTL framework such as an aluminosilicate zeolite and/or zeolite L.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated do so because such a catalyst is known to be suitable as an oxidation catalyst with low tendency to age, high activity, and improved stability.
The claims require the passive NOx adsorber to comprise a first noble metal and a molecular sieve having an LTL Framework.  The combination of Yasui and Manoylova teaches the claimed adsorber (i.e., first noble metal and a molecular sieve having an LTL Framework).  Thus, the catalyst of Yasui/Manoylova would be capable of being used as a passive NOx adsorber effective in adsorbing NOx at or below a low temperature and releasing the adsorbed NOx at temperatures above the low temperature.
Considering claim 6, Manoylova teaches the noble metal zeolite is coated onto a flow-through or filter substrate (Manoylova, [0048]-[0051]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to coat the passive NOx adsorber (noble metal / molecular sieve) onto a flow-through or filter substrate.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated do so because such a configuration is known to be a suitable DOC.
Considering claim 7
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to coat the passive NOx adsorber (noble metal / molecular sieve) onto a flow-through or filter substrate.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated do so because such a configuration is known to be a suitable DOC.
Considering claim 16, the claims are directed to a system comprising a passive NOx adsorber comprising a first noble metal and a molecular sieve having an LTL Framework and the manner in which the system is operated does not impart any additional structural limitations to the system.  The combination of Yasui and Manoylova teaches the claimed adsorber (i.e., first noble metal and a molecular sieve having an LTL Framework).  Thus, the catalyst of Yasui/Manoylova would be capable of being used as a passive NOx adsorber effective in adsorbing NOx at or below a low temperature of 250°C and releasing the adsorbed NOx at temperatures above the low temperature.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2015/0167570 A1) in view of Manoylova et al. (US 2012/0028788 A1) and Althoff et al. (US 2010/0172828 A1).
Considering claims 8-12
Yasui teaches an exhaust system for internal combustion engines comprising a direct-downstream catalyst (41 of Fig. 1) located close to the engine and at least one additional after-treatment device (42 of Fig. 1) such as an SCR catalyst (Yasui, [0011], [0081], [0086], and Fig. 1).
Yasui is silent regarding the composition of the SCR catalyst.  However, Althoff teaches metal-exchanged zeolites are very active SCR catalysts that can be used in a broad temperature range (Althoff, [0005]).  Althoff teaches the SCR catalyst comprising zeolite with a structural type such as CHA and a metal such as palladium (Althoff, claims 2 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art, to use an SCR catalyst in Yasui’s system such as a palladium zeolite with a structural type such as CHA.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to use a very active SCR catalyst in a broad temperature range with a reasonable expectation of success.
It should be noted that using a palladium-CHA zeolite catalyst would result in the exhaust system comprising a second molecular sieve catalyst comprising a second noble metal such as palladium and a second molecular sieve that does not have an LTL Framework Type.
Considering claim 13, Manoylova teaches the noble metal zeolite is coated onto a flow-through or filter substrate (Manoylova, [0048]-[0051]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to coat the passive NOx adsorber (noble metal / molecular sieve) onto a flow-through or filter substrate.  One of ordinary .

Claims 8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2015/0167570 A1) in view of Manoylova et al. (US 2012/0028788 A1) and Chandler et al. (US 2012/0275977 A1).
Considering claims 8 and 14-15, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the exhaust system comprising a second molecular sieve catalyst, wherein the second molecular sieve catalyst comprises a second noble metal and a second molecular sieve, wherein the second molecular sieve does not have an LTL Framework Type in a layered/zoned configuration.
Yasui teaches that the oxidation catalyst (DOC) purifies HC, CO and NOx and purifies by oxidizing HC and CO (Yasui, [0083]).  Manoylova teaches an oxidation catalyst (DOC) which has a low tendency to age and high activity (Manoylova, [0021]).  Manoylova teaches the catalyst comprising platinum-zeolite wherein the zeolite is preferably selected from the groups consisting of the types which include LTL (Manoylova, [0039], [0042]-[0043]).
Chandler teaches that at relatively low temperatures hydrocarbons become adsorbed on zeolite catalysts (i.e., coking) and are oxidized as the temperature of the catalytic system is raised generating a significant exotherm, which can thermally damage the catalyst (Chandler, [0009]).  Chandler teaches combining a small pore molecular sieve with a medium, large or meso-pore molecular sieve reduces coking x (Chandler, abstract and [0001]).  Chandler teaches the molecular sieves contain noble metals (Chandler, [0014] and [0034]).  Chandler teaches that his invention significantly improves catalyst activity (Chandler, [0021]).  Chandler teaches a first layer and a second layer wherein the first layer comprises the first noble metal and the molecular sieve having an LTL Framework Type and the second layer comprises the second molecular sieve catalyst by teaching the large pore molecular sieve (i.e., LTL) is disposed upstream of the any small pore molecular sieves (Chandler, [0015)).  Chandler also teaches a first zone and a second zone wherein the first zone comprises the first noble metal and the molecular sieve having an LTL Framework Type and the second zone comprises the second molecular sieve catalyst by teaching the large pore molecular sieve (i.e., LTL) is disposed upstream of the any small pore molecular sieves (Chandler, [0015)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the exhaust system of Yasui to comprise a second molecular sieve catalyst, wherein the second molecular sieve catalyst comprises a second noble metal and a second molecular sieve, wherein the second molecular sieve does not have an LTL Framework Type in a layered/zoned configuration.  One of ordinary skill in the art, before the effective filing date of the .

Response to Arguments
Applicant’s arguments filed regarding Manoylova teaches away from a passive NOx adsorber in which the first noble metal is palladium only have been fully considered but are not persuasive.
Manoylova teaches/obviates a catalyst comprising a molecular sieve having an LTL Framework Type and a mixture of noble metals palladium and platinum.  The claim language “NOx adsorber comprising a first noble metal and a molecular sieve having an LTL Framework Type; wherein the first noble metal is palladium” uses the transitional phrase “comprising”.  The transitional term "comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Thus, the claim language does not exclude other noble metals being present in the NOx adsorber.  In other words, the palladium in Manoylova’s catalyst can be considered to be the first noble metal and the platinum can be considered to be another noble metal present in the NOx adsorber.  It appears that applicant is arguing that the NOx adsorber consists of palladium and a molecular sieve having an LTL Framework Type; however, this argument is not commensurate in scope with the claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734